Title: John Adams to Abigail Adams, 2 June 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia June 2. 1775
     
     I had Yesterday the Pleasure of two Letters from you, by Dr. Church. We had been so long without any Intelligence from our Country, that the Sight of the Dr. gave us great Joy. I have received no Letters from England, untill the Dr. brought me one from Mr. Dilly.
     Mr. Henly goes, tomorrow, to the Camp at Cambridge. I am not so ill, as I was when I left you, tho not well. Bass has recover’d of the Small Pox.
     Our Debates and Deliberations are tedious, from Nine to four, five, and once near Six. Our Determinations very slow—I hope sure. The Congress will support Us, but in their own Way. Not precisely in that Way which I could wish, but in a better Way than We could well expect, considering what an heterogeneous Body it is.
     The Prospect of Crops in all the southern Colonies never was exceeded. What will become of immense Quantities of Provisions, when the Non Exportation takes Place I cant conceive. Surely We shant starve.
     Poor Bostonians! My Heart Bleeds for them, day and Night. God preserve and bless them.
     Was you frightened, when the sheep Stealers got a drubbing at Grape Island? Father Smith prayed for our Scough Crew, I doubt not, but how did my dear Friend Dr. Tufts sustain the shock? My Duty and Love to them and all others who justly claim them.
     My Dear Nabby, and Johnny and Charley and Tommy are never out of my Thoughts. God bless, preserve and prosper them.
     You need not send me any Money; What I shall want will be supplied me here, by my Colleagues to be repaid after our Return.
     Dr. Warren writes me, about my Brother. My Love to both my Brothers, my Duty to my Mother and your Uncle Quincy. Tell him I hope, our Company continue their Exercises. He would burst to see whole Companies of armed Quakers in this City, in Uniforms, going thro the Manual and Maneuvres like regular Troops.
     
      J.A.
     
    